Opinion issued October 2, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00932-CV
                           ———————————
                        BEVERLY SCOTT, Appellant
                                       V.
  SOZOS PAPASOZOMENOS, MEMORIAL HERMANN HOSPITAL,
      CRAIG CORDOLA, MAINLAND MEDICAL CENTER,
        HOUSTON FUNERAL DIRECTORS AGENT, INC.
       D/B/A KIRK MORTUARY SERVICE OF HOUSTON,
RAMESH PATEL, AND KIRIT PATEL D/B/A SUPER 8 MOTEL, Appellees


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-33615A


                         MEMORANDUM OPINION

      This appeal arises from a suit by appellant Beverly Scott to recover damages

from multiple defendants for allegedly negligent acts related to the death of her
mother, Eula Mae Scott. The appellees each successfully moved for summary

judgment on the claims. On appeal, Scott complains that the trial court should not

have granted appellees’ motions for summary judgment. Finding no error, we

affirm.

                                   Background

      Eula Mae Scott was staying at a Super 8 motel when she became ill. After

receiving medical treatment at Mainland Medical Center, she was transferred to

Memorial Hermann Hospital, where she passed away on January 15, 2009.

Dr. Sozos Papasozomenos performed an autopsy and his report was completed on

February 27, 2009. Houston Funeral Directors Agent, Inc. d/b/a Kirk Mortuary

Service of Houston was engaged to receive and embalm Eula Mae’s remains. Kirk

Mortuary received the remains from Memorial Hermann.

      Beverly Scott and her family members sued the motel (appellees Ramesh

Patel and Kirit Patel d/b/a Super 8 Motel, collectively “Super 8”), alleging that the

motel negligently caused or contributed to Eula Mae’s death. Super 8 moved for

summary judgment on no-evidence grounds, which the trial court granted.

      On June 8, 2012, the Scotts filed a second lawsuit against Super 8, this time

joining as defendants Dr. Papasozomenos, Memorial Hermann, Craig Cordola

(chief operating officer of the hospital), Mainland Medical Center, Kirk Mortuary,

and others. Their amended petition alleged that Dr. Papasozomenos, the hospital,



                                         2
and Cordola failed to amend Eula Mae’s death certificate to reflect the autopsy’s

evidence of carbon monoxide poisoning and failed to inform certain entities of the

poisoning. The petition also alleged, among other things, that Mainland Medical

Center did not provide proper treatment to Eula Mae, and that Kirk Mortuary failed

to comply with the family’s requests regarding her remains.

      Super 8 moved for summary judgment, arguing that the matter had been

previously   litigated   and   that   the   statute   of   limitations   had   expired.

Dr. Papasozomenos, Memorial Hermann, Cordola, and Mainland Medical Center

each moved for summary judgment based on limitations. Kirk Mortuary also

moved for summary judgment based on limitations, but it further argued that it was

statutorily shielded from liability and that the Scotts offered no evidence to prove

the necessary special relationship between the parties. The trial court awarded

summary judgment to each of these defendants without specifying the grounds on

which summary judgment was rendered.

      After the orders awarding summary judgment, the trial court granted a

motion severing the family’s claims against the aforementioned appellees into

cause number 2012-33615A, * thereby rendering final the judgments entered in

favor of the appellees. Only Beverly Scott filed a notice of appeal.


*
      The notice of appeal names another of the defendants sued in the trial court,
      Dr. Robin Armstrong. The appellate record contains no final judgment
      against Dr. Armstrong, he is not included among the defendants severed into

                                            3
                                      Analysis

      Litigants appearing on their own behalf must comply with all applicable

laws and rules of procedure, and they are held to the same standards as licensed

attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex.

1978); Kanow v. Brownshadel, 691 S.W.2d 804, 806 (Tex. App.—Houston [1st

Dist.] 1985, no writ). A pro se litigant must properly present her case on appeal,

and we may not make allowances or apply different standards for litigants

appearing without the advice of counsel. See Morris v. Am. Home Mortg.

Servicing, Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

The Rules of Appellate Procedure require appellate briefs to contain clear and

concise arguments with appropriate citations to the record and supporting

authorities. TEX. R. APP. P. 38.1(i). As always, however, we construe briefs

liberally; substantial compliance with the rules is sufficient. See TEX. R. APP.

P. 38.9.

      In her appellate brief, Scott reiterates the factual allegations contained in her

filings with the trial court. She does not present any argument that the case should

not have been dismissed pursuant to the applicable statute of limitations. She does


      cause number 2012-33615A, and no appellate argument has been made
      relating to him. Accordingly, we do not consider him to be a party to this
      appeal. To the extent Dr. Armstrong was an intended appellee, we dismiss
      any appeal relating to him for want of jurisdiction.


                                          4
not challenge Super 8’s and Kirk Mortuary’s additional grounds for summary

judgment. Nor does her brief comport with the requirements of Rule 38.1, which

requires an appellant to state the issues presented and make a clear and concise

argument for her contentions with appropriate citations to legal authorities and the

record. See TEX. R. APP. P. 38.1(f) & (i).

      Furthermore, Scott’s brief contains no citations to the record and references

only one Texas case, Dougherty v. Gifford, 826 S.W.2d 668 (Tex. App.—

Texarkana 1992, no writ), without any substantive analysis. Construed liberally,

Scott’s citation to Dougherty could indicate a reliance on the doctrine of fraudulent

concealment to argue that the statute of limitations had not expired.

      Nevertheless, when there are multiple grounds for summary judgment and

the order does not specify which was relied upon to render the summary judgment,

the appellant must negate all grounds on appeal. Ellis v. Precision Engine

Rebuilders, Inc., 68 S.W.3d 894, 898 (Tex. App.—Houston [1st Dist.] 2002, no

pet.) (citing State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 381 (Tex. 1993)).

“If summary judgment may have been rendered, properly or improperly, on a

ground not challenged, the judgment must be affirmed.” Id. at 898 (citing

Holloway v. Starnes, 840 S.W.2d 14, 23 (Tex. App.—Dallas 1992, writ denied)).

The summary judgments awarded to Super 8 and Kirk Mortuary may have been

rendered, properly or improperly, on the unchallenged grounds presented by the



                                             5
parties. Therefore, we must affirm the trial court’s judgments in favor of Super 8

and Kirk Mortuary.

      The   remaining    appellees—Dr. Papasozomenos,       Memorial    Hermann,

Cordola, and Mainland Medical Center—only moved for summary judgment on

limitations grounds. To avoid summary judgment on limitations grounds by relying

on the doctrine of fraudulent concealment, Scott must have raised a fact issue to

support her fraudulent-concealment assertion. Shah v. Moss, 67 S.W.3d 836, 841

(Tex. 2001). The plaintiff must show that the defendant actually knew a wrong

occurred, had a fixed purpose to conceal the wrong, and did conceal the wrong. Id.

Fraudulent concealment will not bar limitations when the plaintiff discovers the

wrong or could have discovered it through reasonable diligence. Id.

      Scott’s summary judgment responses did not present any evidence to show

that the remaining appellees knew a wrong occurred, had a fixed purpose to

conceal the wrong, and concealed the wrong from Scott. Therefore, Scott did not

raise a fact issue to avoid summary judgment on limitations grounds. We affirm

the trial court’s judgments in favor of Dr. Papasozomenos, Memorial Hermann,

Cordola, and Mainland Medical Center.




                                        6
                                   Conclusion

      The trial court’s judgment is affirmed.




                                                Michael Massengale
                                                Justice

Panel consists of Justices Massengale, Brown, and Huddle.




                                         7